Title: Henry Skipwith to Thomas Jefferson, 22 October 1810
From: Skipwith, Henry
To: Jefferson, Thomas


          
            My dear Sir
            Williamsburg Octor 22 1810
          
           Some days since, in looking over the papers of the late Mr Dunbar, I came upon a letter of yours to him, soliciting paiment for a sum of money (£100) which you had advanced young John Banister in his life time, and which sum (by an entry in Dunbars Cash Book) was paid Thomas Pleasant for you.—As I have an unliquidated Acct of some importance with the representatives of John Banister, and as your acknowledgment or voucher will just save me so much money and interest; permit me Sir! to trespass upon your kindness, as to and to solicit your attention a few minutes to this matter, and that you will be so good as to forward me by the earliest opportunity, whatever document you can, either from papers or memory.—Your compliance will eminently oblige
          
            Dear Sir! Your real friend & Sert
            
 Henry Skipwith
          
        